Citation Nr: 0410144	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  01-09 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral knee 
disability.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right shoulder 
disability.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1955 to 
December 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2001 rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in No. Little Rock, 
Arkansas, which determined that the appellant had not submitted 
new and material evidence to reopen his claims of entitlement to 
service connection for a bilateral knee disability, a back 
disability, a right shoulder disability, and a bilateral leg 
disability.  Subsequently, in an October 2001 statement of the 
case, the RO apparently determined that there was new and material 
evidence with respect to the aforementioned claims, reopened the 
claims, and denied the claims on the merits.              

Nevertheless, regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been submitted in 
regard to the above claims.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had been 
submitted to reopen the veteran's previously and finally denied 
claims).  Thus, the issues on appeal have been characterized as 
set forth on the title page.      


FINDINGS OF FACT

1.  By a February 1985 decision, the Board denied the appellant's 
claims for entitlement to service connection for a bilateral knee 
disability, a back disability, a right shoulder disability, and a 
bilateral leg disability.  

2.  In a November 1993 unappealed rating decision, the RO denied 
the appellant's application to reopen his claims of service 
connection for a back disability, a right shoulder disability, and 
a bilateral leg disability.  

3.  On April 16, 2001, the appellant filed an application to 
reopen his claims of entitlement to service connection for a 
bilateral knee disability, a back disability, a right shoulder 
disability, and a bilateral leg disability.  

4.  In regard to the appellant's claim for service connection for 
a bilateral knee disability, evidence received since the Board's 
February 1985 decision, when considered alone or together with all 
of the evidence, both old and new, is not so significant that it 
must be considered in order to fairly decide the merits of the 
claim.  

5.  In regard to the appellant's claims for service connection for 
a back disability, a right shoulder disability, and a bilateral 
leg disability, evidence received since the November 1993 rating 
action, when considered alone or together with all of the 
evidence, both old and new, is not so significant that it must be 
considered in order to fairly decide the merits of the claims.  


CONCLUSION OF LAW

Evidence submitted to reopen the claims of entitlement to service 
connection for a bilateral knee disability, a back disability, a 
right shoulder disability, and a bilateral leg disability is not 
new and material, and therefore, the claims are not reopened.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 3.104 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year after separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The appellant's original claims of service connection for a 
bilateral knee disability, a back disability, a right shoulder 
disability, and a bilateral leg disability, were denied by a 
February 1985 Board decision.  38 U.S.C.A. § 7104.  Thereafter, by 
a November 1993 rating decision, the RO denied the appellant's 
application to reopen his claims of service connection for a back 
disability, a right shoulder disability, and a bilateral leg 
disability.  The appellant was provided notice of the decision and 
of his appellate rights but did not file a notice of disagreement 
with respect to any of the aforementioned issues.  38 U.S.C.A. § 
7105.  

Prior unappealed rating decisions and decisions of the Board are 
final and may be reopened only upon receipt of additional evidence 
which, under applicable statutory and regulatory provisions, is 
both new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 3.104, 
3.156.

New and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  The definition of "new and material" 
evidence has recently been changed, but the new definition applies 
only to claims filed on or after August 29, 2001.  See 38 C.F.R. § 
3.156 (2003); see also 66 Fed. Reg. 45620 (2001).  The appellant's 
application to reopen his claims was filed in April 2001.  

As previously stated, the appellant's original claims of service 
connection for a bilateral knee disability, a back disability, a 
right shoulder disability, and a bilateral leg disability, were 
denied by a February 1985 Board decision.  In the February 1985 
decision, the Board stated that there was no objective clinical 
evidence of a back disability until the early 1970's, many years 
after the appellant's discharge from service.  Thus, the Board 
concluded that a back disability was not incurred in or aggravated 
by service, nor could the incurrence of arthritis of the spine be 
so presumed.  In addition, in regard to the appellant's claims for 
service connection for bilateral knee and leg disabilities, and a 
right shoulder disability, the Board reported that the appellant's 
in-service bilateral knee problems, bilateral leg problems, and 
right shoulder disorder were acute and transitory and resolved 
without residuals noted at the time of the appellant's discharge 
from the military.  The Board further indicated that there was no 
post-service clinical evidence of any bilateral knee problems, leg 
problems, or a right shoulder disorder until the 1970's, many 
years after the appellant's discharge from service.  Therefore, 
the Board concluded that a bilateral knee disability, a bilateral 
leg disability, and a right shoulder disability were not incurred 
in or aggravated during service, nor could the incurrence of 
arthritis of the knees be so presumed.  

In regard to the appellant's claims for service connection for a 
back disability, a right shoulder disability, and a bilateral leg 
disability, as stated above, the most recent final denial was in a 
November 1993 rating decision where the RO denied the appellant's 
application to reopen the aforementioned claims.       

The appellant's service medical records are negative for any 
complaints or findings of a back disability.  The records show 
that in June 1955, the appellant was treated after complaining of 
aching and swelling in the legs, and pain in the knees after 
prolonged standing.  He gave a history of swelling and ecchymosis 
in the lower extremities.  The diagnoses were strain of the 
longitudinal arches, and small varicosities on the legs.  The 
examiner noted that there was no internal derangement or 
ligamentous strain of the appellant's knees.  In July 1955, the 
appellant sought treatment for complaints of pain in his legs.  No 
diagnosis was provided.  In June 1956, the appellant was treated 
after reporting that he had hurt his right shoulder.  At that 
time, spasms of the right trapezius were noted.  In July 1956, the 
appellant was seen with complaints of pain in the left knee.  At 
that time, the examiner stated that the appellant's knee looked 
"fine."  In August 1956, the appellant sought treatment for 
bilateral knee pain.  The assessment was chondromalacia patella.  
In November 1958, the appellant underwent a separation 
examination.  At that time, the appellant's upper and lower 
extremities were clinically evaluated as normal.  In addition, the 
appellant's vascular system, and spine and other musculoskeletal, 
were clinically evaluated as normal.    

A VA Hospital Summary shows that the appellant was hospitalized 
for five days in September 1970.  Upon admission, it was noted 
that the appellant had a four to five year history of low back 
pain.  It was also noted that in August 1970, the appellant 
experienced an onset of radicular pain to the right leg.  
Following five days of bed rest, the appellant had no pain.  Upon 
his discharge, the diagnosis was suspected herniated nucleus 
pulposus.  

A VA Hospital Summary reflects that the appellant was hospitalized 
from January to February 1971.  Upon admission, it was noted that 
the appellant had a four to five month history of low back pain, 
with radicular type symptoms.  During his hospitalization, he 
underwent a hemilaminectomy and diskectomy of the lumbar spine.  
Upon hospital discharge, the diagnosis was herniated nucleus 
pulposus of the lumbosacral spine.  

VA Medical Center (VAMC) outpatient treatment records, from March 
1971 to February 1972, show that in January 1972, the appellant 
underwent a post-operative follow up examination.  At that time, 
he stated that he had pain in his right hip and knees, and 
decreased sensation in his right lateral calf.

A private medical statement from J.A.H., M.D., dated in September 
1971, shows that at that time, Dr. H. reported that the appellant 
had been under his care since August 1970.  Dr. H. stated that the 
appellant's diagnosis was herniated nucleus pulposus at the L5-S1 
level.   

In October 1971, the appellant underwent a VA examination.  At 
that time, he stated that since August 1970, he had experienced 
low back pain which progressively worsened.  The appellant noted 
that in February 1971, he had undergone back surgery.  Following 
the physical examination, the diagnosis was residuals of 
diskectomy and hemilaminectomy of the lumbar spine.  The examiner 
stated that there was distinct weakness of the appellant's right 
extensor hallucis longus muscle.       

A VA examination was conducted in December 1982.  At that time, 
the appellant stated that he had chronic low back pain, and pain 
and numbness in his lower extremities.  Upon a dermatome 
evaluation, there was numbness of L-4, L-5 at L-5, S-1 on the 
left, and L-4, L-5 on the right.  The diagnosis was lumbar disc 
disease, with surgical intervention.  The appellant had an x-ray 
taken of his lumbosacral spine.  The x-ray was interpreted as 
showing a lytic defect in the posterior inferior portion of the L5 
vertebral body which had a sclerotic border.  There was some 
slight narrowing of the L5-S1 level which was the presumed level 
of the appellant's surgery.  The other levels showed no narrowing.  
There were some very mild osteophytes of the superior and inferior 
borders of L5.      

In April 1983, the RO received VAMC outpatient treatment records 
from February 1970 to April 1983.  The records show that in 
February 1977, the appellant was treated after complaining of pain 
in his left hip and legs.  The diagnosis was sciatica.  In July 
1981, the appellant was treated for complaints of episodic right-
sided back pain.  The diagnosis was degenerative disease of the 
dorsal spine.  In February 1982, the appellant was treated after 
complaining of pain in his upper back.  At that time, it was noted 
that the appellant had injured his back in 1970.  The diagnosis 
was degenerative disease of the thoracic spine.  According to the 
records, in April 1982, the appellant was treated for complaints 
of pain and swelling in his knees for the past two weeks.  The 
diagnosis was rule out degenerative arthritis of the knees.  In 
April 1983, it was reported that according to the appellant, he 
had injured his back and shoulders 12 to 13 years ago.  The 
appellant stated that he had undergone back surgery in February 
1971.  He indicated that at present, he had recurrent back pain, 
with radiation down both of his legs.  He also noted that both of 
his shoulders hurt.  No diagnosis was provided.  

In May 1983, the appellant submitted a Report of Accidental Injury 
(VA Form 21-4176).  In the report, the appellant stated that in 
January 1957, while he was stationed at the Barksdale Air Force 
Base, he fell and hurt his back.  

A private medical statement from Dr. J.A.H., dated in June 1983, 
shows that at that time, Dr. H. indicated that he had been 
treating the appellant for back and shoulder problems, with pain 
and numbness of both legs, since 1978.  According to Dr. H., he 
had referred the appellant to a VA hospital, and he noted that the 
appellant had undergone back surgery at a VA hospital.  Private 
medical records from Dr. H., from September 1979 to August 1980, 
were associated with his statement.  The records reflect that in 
September 1979, the appellant was treated for complaints of pain 
in the left side of his back.  

In April 1984, the appellant submitted a statement from his wife 
in support of his contention that he had developed bilateral knee 
and leg disabilities, a back disability, and a right shoulder 
disability during his period of active military service.  In the 
statement, the appellant's wife indicated that she had been 
married to the appellant since March 1958, and that since that 
time, the appellant had experienced severe pain in his back, legs, 
knees, and right shoulder.  

In June 1993, the RO received VAMC outpatient treatment records, 
from January 1986 to April 1993.  The records show that in June 
1992, the appellant was treated for chronic low back pain.  The 
records further reflect that in April 1993, the appellant was 
treated for complaints of low back pain, which radiated to his 
legs.  At that time, the appellant stated that he had undergone 
back surgery in 1971.  The physical examination showed that the 
appellant had adequate range of motion of his back.  There was no 
atrophy of the appellant's legs.  Sensation was decreased over the 
appellant's right foot.  In regard to an impression, the examiner 
noted that a back x-ray showed degenerative joint disease.      

Evidence received subsequent to the Board decision in 1985 and the 
unappealed rating decision in 1993 includes VAMC outpatient 
treatment records, from January 1998 to May 2001.  The records 
show treatment for unrelated disorders.  The RO also received a 
private medical statement from D.B.B., D.O., dated in July 2001.  
In the statement, Dr. B. indicated that he had examined the 
appellant in May 2001 for complaints of lower back pain, which 
radiated into both legs, bilateral knee pain, and right shoulder 
pain.  Dr. B. noted that according to the appellant, he had 
experienced those conditions "chronically and persistently since 
1971," when he was injured during his period of active military 
service.  Dr. B. reported that a laminectomy on L5-6 was 
performed, but that problems continued despite surgery.  

In November 2003, a hearing was conducted at the RO before the 
Board.  At that time, the appellant testified that during his 
period of active military service, he developed pain in his back, 
legs, and knees, and injured his right shoulder.  He noted that 
following his discharge, he experienced chronic pain in his knees, 
back, right shoulder, and legs.  In this regard, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. Brown, 6 
Vet. App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issues involve a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, as a layman, 
the appellant is not qualified to offer a medical opinion 
regarding the etiology of his conditions, and his assertions as to 
causation cannot serve as a basis to reopen the claims of service 
connection for a bilateral knee disability, a back disability, a 
right shoulder disability, and a bilateral leg disability.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In any event, the 
appellant's contention that his bilateral knee and leg 
disabilities, back disability, and right shoulder disability, were 
related to his period of active military service, is cumulative of 
his previous contention at the time of his prior claims, and 
therefore, is not new and material.

In regard to the appellant's claim for service connection for a 
bilateral knee disability, upon a review of the evidence submitted 
subsequent to the February 1985 Board decision, the Board finds 
that the VAMC outpatient treatment records, from January 1986 to 
April 1993, and from January 1998 to May 2001, and the private 
medical statement from Dr. D.B.B., dated in July 2001, are "new" 
in that they were not of record at the time of the Board's denial 
in February 1985.  However, while the above evidence is "new," it 
is not so significant that it must be considered.  It does not 
address the specific matter under consideration, which is whether 
the appellant's current bilateral knee disability was incurred in, 
or aggravated by, active service.  

As previously stated, "new and material evidence" means evidence 
not previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, and which 
by itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Thus, upon a review of the "new" evidence, the Board observes that 
the VAMC outpatient treatment records, from January 1986 to April 
1993, and from January 1998 to May 2001, are negative for any 
complaints or findings of a bilateral knee disability.  In 
addition, in the July 2001 statement from Dr. B., although Dr. B. 
noted that he had examined the appellant for complaints of 
bilateral knee pain in May 2001, Dr. B. did not address the 
specific matter under consideration, which is whether the 
appellant's bilateral knee disability was incurred in, or 
aggravated by, active service.  Moreover, although Dr. B. reported 
that according to the appellant, his bilateral knee disability had 
originated during his period of active military service, the Board 
notes that as previously stated, the appellant is not qualified to 
offer evidence that requires medical knowledge such as a diagnosis 
or opinion as to the cause of a disability.  Espiritu, 2 Vet. App. 
at 492, 494; Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Accordingly, in light of the above, because the "new" evidence is 
not so significant that it addresses the specific matter under 
consideration, which is whether the appellant's bilateral knee 
disability was incurred in, or aggravated by, active service, it 
is not material evidence within the meaning of 38 C.F.R. § 
3.156(a) (2001).

In light of the foregoing, the Board concludes that the appellant 
has not submitted new and material evidence to reopen his claim of 
service connection for a bilateral knee disability.       

In regard to the appellant's claims for service connection for a 
back disability, a right shoulder disability, and a bilateral leg 
disability, upon a review of the evidence submitted subsequent to 
the November 1993 rating decision, the Board finds that the VAMC 
outpatient treatment records, from January 1986 to April 1993, and 
from January 1998 to May 2001, and the private medical statement 
from Dr. D.B.B., dated in July 2001, are "new" in that they were 
not of record at the time of the RO's denial in November 1993.  
However, while the above evidence is "new," it is not so 
significant that it must be considered.  It does not address the 
specific matter under consideration, which is whether the 
appellant's back disability, right shoulder disability, and 
bilateral leg disability were incurred in, or aggravated by, 
active service.

Upon a review of the "new" evidence, the Board observes that the 
VAMC outpatient treatment records, from January 1986 to April 
1993, and from January 1998 to May 2001, are negative for any 
complaints or findings of a right shoulder disability.  In 
addition, although the records show treatment for the appellant's 
degenerative joint disease of the back, with radiation to the 
legs, nevertheless, the Board notes that the records are 
cumulative in that the records merely confirm what was already 
known in November 1993, and the records do not tend to prove the 
appellant's claims in a manner not previously shown.  See 38 
C.F.R. § 3.156(a) (2001).  The records do not address the specific 
matter under consideration, which is whether the appellant's back 
disability and bilateral leg disability were incurred in, or 
aggravated by, active service.  Moreover, in the July 2001 
statement from Dr. B., although Dr. B. noted that in May 2001, he 
had examined the appellant for complaints of lower back pain, 
which radiated into both legs, and right shoulder pain, the Board 
observes that Dr. B. did not address the specific matter under 
consideration, which is whether the appellant's back disability, 
right shoulder disability, and/or bilateral leg disability were 
incurred in, or aggravated by, active service.  In addition, 
although Dr. B. reported that according to the appellant, his back 
disability, right shoulder disability, and bilateral leg 
disability had all originated during his period of active military 
service, the Board notes that as previously stated, the appellant 
is not qualified to offer evidence that requires medical knowledge 
such as a diagnosis or opinion as to the cause of a disability.  
Espiritu, 2 Vet. App. at 492, 494; Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  Accordingly, in light of the above, because the 
"new" evidence is not so significant that it addresses the 
specific matter under consideration, which is whether the 
appellant's back disability, right shoulder disability, and 
bilateral leg disability were incurred in, or aggravated by, 
active service, it is not material evidence within the meaning of 
38 C.F.R. § 3.156(a) (2001).

In light of the foregoing, the Board concludes that the appellant 
has not submitted new and material evidence to reopen his claims 
of service connection for a back disability, a right shoulder 
disability, and a bilateral leg disability.  

In deciding this case, the Board has considered the applicability 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA, among other things, modified VA's duties to notify and 
to assist claimants.  

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled, as evidenced by the May 2001 letters 
from the RO to the appellant, informing him of the VCAA, and the 
statement of the case, issued in October 2001.  Collectively, the 
above documents informed the appellant of the criteria pertaining 
to his attempt to reopen his claims for service connection for a 
bilateral knee disability, a back disability, a right shoulder 
disability, and a bilateral leg disability, and the need to submit 
new and material evidence to support his claims.  38 U.S.C.A. § 
5103(a).  The Board also notes that the appellant has been 
afforded the opportunity to present evidence and argument in 
support of the claims, including at a hearing before the Board.  
In this regard, the Board observes that the RO has received VAMC 
outpatient treatment records, from January 1986 to April 1993, and 
from January 1998 to May 2001, and a private medical statement 
from Dr. J.B.B., dated in July 2001.  Thus, the Board finds that 
the discussions in the rating decision, the statement of the case, 
and in the letters sent to the appellant from the RO during the 
course of the appeal have informed him of the pertinent law and 
regulations, and information and evidence that would be needed to 
reopen the claims.  See 38 U.S.C.A. § 5103.  Additionally, these 
documents have indicated to the appellant what would be required 
of him, and what evidentiary development VA undertook on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Finally, with respect to applicability of the VCAA, the question 
of whether new and material evidence has been presented is a 
jurisdictional question for the Board.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  The VCAA recognizes this and because the Board may not 
address the underlying claims until new and material evidence has 
been received, further action is not necessary.  38 U.S.C.A. § 
5103A(f).


ORDER

New and material evidence having not been submitted, the claim to 
reopen the issue of service connection for a bilateral knee 
disability is denied.  

New and material evidence having not been submitted, the claim to 
reopen the issue of service connection for a back disability is 
denied.

New and material evidence having not been submitted, the claim to 
reopen the issue of service connection for a right shoulder 
disability is denied.

New and material evidence having not been submitted, the claim to 
reopen the issue of service connection for a bilateral leg 
disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



